UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2154


RODRIGUEZ SAMUEL DA MATHA DE SANTANNA,

                Plaintiff – Appellant,

          v.

BRADLEY ARANT BOULT CUMMINGS LLP; ERIC FRECHTEL, Attorney,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-02438-RWT)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodriguez Samuel Da Matha De Santanna, Appellant Pro Se. Scott
Burnett Smith, BRADLEY, ARANT, ROSE & WHITE, Huntsville,
Alabama, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodriguez Samuel Da Matha De Santanna appeals from the

district court order dismissing his claims against the law firm

of Bradley Arant Boult Cummings LLP (“Bradley Arant”).           We have

reviewed the record and find no reversible error.          Accordingly,

we affirm for the reasons stated by the district court.                Da

Matha De Santanna v. Bradley Arant Cummings LLP, No. 8:09-cv-

02438-RWT   (D.   Md.   Sept.   30,   2009).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                      2